Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 2, 2008                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135021(76)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 135021
  v                                                                 COA: 268264
                                                                    Kent CC: 04-009942-FC
  RUDOLPH JEROME HORTON,
             Defendant-Appellee.
  ____________________________________

        On order of the Chief Justice, the motion by defendant-appellee for extension
  to March 11, 2008 of the time for filing his brief on appeal is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 2, 2008                       _________________________________________
                                                                               Clerk